DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

Response to Amendment
2.	The amendment filed on 3/9/2022 has been entered.

Claims 14, 16-18 and 20 have been amended.

Claims 14-20 are pending.

Note that the recitation of amended claims 18 and 20 calling for, “… the seventh is configured …” and “… a fourth electrically  connected …” is supposedly to read “… the seventh wiring is configured …” and “… a fourth wiring electrically  connected …” respectively and will be corrected by Examiner’s amendment.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 20, line 12, insert -- wiring -- after “fourth”



Allowable Subject Matter
4.    Claims 14-20 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: A closely related, US PG-Pub 2018/0090536 to Mandai et al, discloses a light detecting device, comprising: a logic substrate for processing light detecting signals; a sensor substrate including at least a first pixel, the first pixel including: an avalanche photodiode that includes a light receiving region, a cathode, and an anode; and a wiring layer including: a first wiring electrically connected to one of the cathode or the anode. However, amended claim 14 and its dependent claims 15-19 also require, inter alia, a third wiring electrically connected to the other of the cathode or the anode; and a fourth wiring electrically connected to the third wiring; wherein a bonding section including the second wiring and the fourth wiring electrically connects the sensor substrate to the logic substrate. Furthermore, claim 20 requires a second wiring electrically connected to the anode; a fourth wiring electrically connected to an isolation section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/AHMED N SEFER/Primary Examiner, Art Unit 2893